NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
CASITAS MUNICIPAL WATER DISTRICT,
Plain,tiff-Appellant,
V.
UNITED STATES,
Defen,dcmt-Appellee.
2012-5033
Appea1 from the United States Court of Federal
Claims in case n0. 05-CV-168, Seni01' Judge J0hn P.
Wiese.
ON MOTION
Before BRYSON, Circuit Judge.
0 R D E R
Westlands Water District and Sweetwater Company,
St0ckton Eas1; Water District, and PaciHc Lega1 F0undati0n
move for leave to f11e a brief amicus curiae
Up011 consideration thereof

CASITAS MUNICIPAL WATER DIST V. US
IT IS ORDERED THATI
The motions are granted
HAR 2 7 2012
CCZ
Date
Roger J. Marzu1la, Esq.
Katherine J. Barton, Esq.
R0derick E. Wa1st0n, Esq.
J. David Breemer, Esq.
Jennifer L. Spaletta, Esq.
2
FoR THE CoURT
/s/ J an Horba1y
J an Horbaly
Clerk
u.s. c0ua$i)lFFm'1?PEALs l=0n
'rHEFEnsnm.c\ncu1¥
MAR- 2 7 2012
319 ' .\AN\+0nBA1v
CLERK